Citation Nr: 0419244	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  96-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for cervical spine 
degenerative joint disease (claimed as chronic neck and head 
pain).

2.  Entitlement to service connection for cervical spine 
degenerative joint disease (claimed as chronic neck and head 
pain).

3.  Evaluation of sinusitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1995 and March 1998 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The issue of the evaluation of sinusitis is the being 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1995, the RO denied service connection for pain 
in the neck and head and notified the veteran of his appeal 
rights.  He filed a notice of disagreement but did not timely 
perfect an appeal after the November 1996 statement of the 
case.

2.  The evidence added to the record since the prior denial 
is relevant and probative of service connection for cervical 
spine degenerative joint disease.

3.  Cervical spine degenerative joint disease had its onset 
in service.




CONCLUSIONS OF LAW

1.  The April 1995 RO rating decision denying service 
connection for pain in the neck and head is final.  New and 
material evidence sufficient to reopen the claim has been 
received.  38 U.S.C. §§ 7105 (West 1991), 5108 (West 2002); 
38 C.F.R. §§ 3.156 (1999),  20.200, 20.202, 20.302, 20.1103 
(2003).

2.  Cervical spine degenerative joint disease was incurred in 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical spine

VCAA

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  Second, VA has a 
duty to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 (2003).  

The VCAA was not followed in this case.  However, the 
benefits sought are being granted in full.  There is no 
prejudice in this case.

Analysis

At the time of the April 1995 RO rating decision, the veteran 
had claimed service connection for a neck problem and 
indicated that it began in 1992.  

A February 1994 service medical record shows that he reported 
neck discomfort.  A physician evaluated the veteran in April 
1994 for complaints of neck problems.

An April 1994 MRI was interpreted as showing cervical spine 
minor degenerative joint disease of C-5.  The MRI report 
which is dated several days later indicates that the MRI of 
the cervical spine revealed minor posterior degenerative 
spurring at the inferior aspect of C5.  The impression was 
essentially unremarkable appearing MRI of the cervical spine.

In January 1995, the veteran complained of a sharp shooting 
pain in the back of his neck-head.  

At the time of an early February 1995 VA examination, the 
veteran stated that turning his head causes a pop and that he 
had pain into the top of his scalp on turning his head.  On 
clinical evaluation, range of motion was normal.  Flexion was 
to 35 degrees, extension was to 35 degrees, bilateral 
rotation was to 55 degrees, and bilateral flexion was to 35 
degrees.  There was no deformity, and no crepitus noted on 
auscultation of the neck during active movement.  X-rays of 
the cervical spine showed no fracture, subluxation, osseous, 
or discogenic disease of the vertebral components.  Two 
diagnoses were listed.  One was degenerative joint disease of 
the cervical spine?  The other was diagnosis was degenerative 
joint disease of the cervical spine.

A March 1995 private medical record indicates that the 
veteran was in a motor vehicle accident in late February 1995 
and that he presented to the clinic complaining of headaches, 
neck pain with a popping sensation on rotation, and 
stiffness.  

The April 1995 rating decision indicates that the veteran was 
treated for neck pain in November 1971 and that the condition 
cleared.  The current VA examination noted no evidence of 
abnormalities such as limitation of motion or functional 
impairment.  Therefore, the condition was considered to be 
acute and transitory.

A statement of the case was issued in November 1996.  The 
statement of the case reported that the February 1995 VA 
examination noted no evidence such as limitation of motion or 
functional impairment.  The condition in service was 
considered acute and transitory.  The veteran was told that 
to complete his appeal, he must file a formal appeal.  He was 
advised that he must file his appeal within 60 days from the 
date of that letter, or within the remainder, if any, of the 
one-year period from the date of the letter notifying him of 
the action that he had appealed.  

Finality

Service connection for neck and head pain was denied in an 
April 1995 rating decision.  A statement of the case was 
issued in November 1996, but a timely substantive appeal was 
not received.  The veteran did not perfect an appeal of that 
decision and it became final.  At the time of the April 1995 
decision, the evidence was in conflict.  The veteran had 
complained of cervical pain during and after service.  
However, X-ray and MRI results were variously described as 
showing spurring or being unremarkable or normal.  The 
veteran was informed of the decision and did not perfect an 
appeal.  That decision is final.  



Reopening

However, a claim may be reopened upon the receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156 as it stood prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Since the prior decision, a 2002 examination report was 
associated with the file.  The examiner noted that an MRI had 
shown arthritic changes.  Based upon the partial reasoning 
and the facts at the time of the prior denial (lack of 
current disability or disease), the existence of a cervical 
disease process is new and material and the claim is 
reopened.  

Service connection

Service connection for degenerative joint disease of the 
cervical spine is granted.  Service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by service.  Furthermore, by law, 
arthritis is a chronic disease.  38 U.S.C.A. § 1101 (West 
2002).

During service, the veteran complained of cervical pain.  
Although some results were interpreted as unremarkable, other 
interpretations were of cervical degenerative spurring or 
degenerative joint disease.  

More recently, results were again interpreted as showing 
arthritic changes in the cervical spine.  Based upon 
38 U.S.C.A. § 1101 and the current evidence showing arthritic 
changes, service connection is established for cervical spine 
degenerative joint disease.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303 and 3.304 (2003).


ORDER

The application to reopen a claim for a cervical disability 
is granted.  

Service connection for cervical spine degenerative joint 
disease is granted.  


REMAND

Sinusitis

On June 27, 2003, the veteran indicated that he had been 
treated that day by a VA health care provider for sinusitis.  
He stated that at the appointment, a current sinusitis 
episode was discussed, and that the provider had reviewed and 
discussed with him the results of a recently ordered ear, 
nose, and throat consultation examination.  He stated that 
the findings in the ear, nose, and throat report indicate 
that the next remedial step in his sinusitis case is a second 
sinus surgical procedure.  

VA has a duty to obtain relevant VA medical records.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) 
for the following action:  

1.  The RO should obtain the VA medical 
records of treatment for sinusitis which 
the veteran has received since March 
2003.  The RO should ensure that the VA 
ear, nose, and throat consultation 
report (date not provided by veteran) 
and the VA June 27, 2003 treatment 
report referred to by the veteran in his 
June 27, 2003 letter are obtained. 

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



